- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH December, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): We registered international load factor of 77.3% in November, a record for the month In the domestic market we registered a load factor of 66.6% São Paulo, December 10 th , 2010  (BM&FBOVESPA: TAMM4, NYSE: TAM). Brazilian National Civil Aviation Agency (ANAC) disclosed today the operational data for the month of November 2010. Figures from Pantanal are consolidated together with TAMs data. International market We reached load factor rate of 77.3% in November, registering a new record in the index for that month. The performance is a result of the supply of 2,193 million ASKs, combined with 1,694 million of demand in RPKs. The demand of passengers traveling between Brazil and abroad remained strong and consistent even for a month that seasonally is the weakest of the quarter for international market, which explains the fact that the load factor for November was lower than the previous month, when the company reached a record of 84.7% in load factor. The international yield, in dollars, had a mid-single digit decrease comparing with October. We maintained the market share leadership reaching 85.7% in the international market in November. In the accumulated rate of the last 11 mouths, our international market share was 87.6% and load factor 79.7%. Domestic market In the domestic market, including the operations of Pantanal, we offered 3,910 million ASKs and recorded a total of 2,605 million RPKs, resulting in a load factor rate of 66.6%. The domestic yield presented a mid-single digit increase compared to October, explained by a historical high demand of business passengers, complemented by leisure passengers on holidays. We maintained the leadership in the domestic market, accounting for 42.6%. In the accumulated rate of the last 11 mouths, the domestic market share was 42.7% and the load factor rate was 67%. Contacts Investor Relations: Marco Antonio Bologna (CEO TAM S.A) Líbano Miranda Barroso (CEO TAM Airlines and Investor Relations Director TAM S.A) Jorge Bonduki Helito (IR Manager) Marcus Vinicius Rojo Rodrigues (IR) Suzana Michelin Ramos (IR) Tel.: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: Phone.: (55) (11) 5582-9748/7441/7442/8795 Cel. (55) (11) 8644-0128 tamimprensa@tam.com.br www.taminforma.com.br About TAM: (www.tam.com.br) We are a member of the Star Alliance, leaders in the Brazilian domestic market since 2003 and held a 42,6% domestic market share and 85,7% international market share in November 2010. We operate regular flights to 45 destinations throughout Brazil and we serve 89 different cities in the domestic market through regional alliances. Operations abroad include our flights to 17 destinations in the United States, Europe and South America: New York , Miami and Orlando (USA), Paris (France), London (England), Milan (Italy), Frankfurt (Germany), Madrid (Spain), Buenos Aires (Argentina), La Paz, Cochabamba and Santa Cruz de la Sierra (Bolivia), Santiago (Chile), Asuncion and Ciudad del Este (Paraguay), Montevideo (Uruguay), Caracas (Venezuela) and Lima (Peru). We have code-share agreements that make possible the sharing of seats on flights with international airlines, enabling passengers to travel to 87 other destinations in the U.S., Europe and South America. The Star Alliance network, in turn, offers flights to 1,160 airports in 181 countries. We were the first Brazilian airline company to launch a loyalty program. Currently, the program has over 7.6 million subscribers. Forward-looking statements: This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Companys management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. These estimates are subject to changes without prior notice. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 10, 2010 TAM S.A. By: /
